CaSe 1-18-42802-nh| DOC 38-2 Filed 03/07/19 Entered 03/07/19 17248:39

EXHIBIT B

CaSe 1-18-42802-nh| DOC 38-2 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2:18-cv-11398“JLL-SCM Documenl 21 Filed 10f26le Page l of 17 Page|D: 348

Steven Amshen, Esq. (0048220|3)
PETROFF AMSHEN LLP
AHo:'ne_v.\"/é)r De}‘endams

1?95 Coney lsland Avenue, 3“j Floor
Brook|yn, New York l 1230

Tel: ?18-336-4200

samsl_\_en-"¢f' |a\\ petro t`i`,com

UNITED S'I`ATES l)lSTRICT COURT
FOR THE STATE OF NEW .IERSEY

 

St. John Brooklyn, I..l.C,
P|aintil`l`._
v.
Shirly Roque, David Cohen, I)avid Cohan, Eli
Cohan. llan David Avitsedek` Yanay Sharan afk!'a
Sharan Yanay afk!a Sharon Yanay, Kimberly

Bumett. Roger Francis, Gina Francis afkfa Fina
Campbell, New World Abstract |nc.,

Dei"endants.

 

 

HON. C|.JAIRE C. CECCHI, U.S.D.J.

Case No.2:18-ev-11398

ANSWF.R Wl'l`H
COUNTERCLAIMS

Dcf`cndants David Cohen, David Cohan_. Eli Cohan, l|an Davicl Avitsedek, Yanay Sharan

afkfa Sharan Yanay a)‘k;‘a Sharon Yanay ("‘Det`endants”)_. by and through their attomeys. now

answer Plaintifi"s Complaint against them as follows:

I. INTRODUCTION

l. Del`endants deny all oi`the allegations contained in paragraph |.

2. Def"endants deny all of the allegations contained in paragraph 2.
3. Dei`endanls deny all ot`the allegations contained in paragraph 3.
4. l)el`endants deny all ofthe allegations contained in paragraph 4.
5. Defendants deny all ofthe allegations contained in paragraph 5.

6. I)el`endants deny all ofthe allegations contained in paragraph 6.

CaSe 1-18-42802-nh| DOC 38-2 Filed 03/07/19 Entered 03/07/19 17:48:39
Case 2:18-cv-11398-JLL-SCN| Document 21 Filed 10/26/18 Page 2 of 17 PagelD: 349

7. Defendants deny all of the allegations contained in paragraph 7.

lI. THE PARTIES
a. Plaintiff

8. Defendants are without sufficient information or knowledge to respond to the
allegations in paragraph 8.

9. Defendants deny all of the allegations contained in paragraph 9.

b. Defendants

10. Defendants are without sufficient information or knowledge to respond to the
allegations in paragraph 10.

ll. Defendants admit the allegations contained in paragraph ll to the extent that
Defendant Yanay Sharan purchased the Property from Shirley Roque, but are without sufficient
information or knowledge to respond to the remaining allegations contained in paragraph ll.

12. Defendants are without sufficient information or knowledge to respond to the
allegations in paragraph 12.

13. The Defendants admit they are residents and citizens of New York, but are without
sufficient information or knowledge to respond to the remaining allegations contained in paragraph
13.

l4. Defendants are without sufficient information or knowledge to respond to the
allegations in paragraph 14.

15 . Defendants deny all of the allegations contained in paragraph 15.

l6. Defendants are without sufficient information or knowledge to respond to the

allegations in paragraph 16.

CaSe 1-18-42802-nh| DOC 38-2 Filed 03/07/19 Entered 03/07/19 17:48:39
Case 2218-cv~11398-JLL-SCM Document 21 Filed 10/26/18 Page 3 of 17 Page|D: 350

III. JURISDICTION AND VENUE

l7. The allegations in paragraph 17 constitute conclusions of law to which no response
is required, lnsof`ar as a response is required, the allegations are denied.

18. The allegations in paragraph 18 constitute conclusions of law to which no response
is required. Insofar as a response is required, the allegations are denied.

IV. FACTUAL BACKGROUND

l9. Defendants deny all of the allegations contained in paragraph l9.

20. Defendants deny all of the allegations contained in paragraph 20.

21 . Defendants deny all of the allegations contained in paragraph 21.

22. Defendants are without sufficient information or knowledge to respond to the
allegations in paragraph 22.

23. Defendants deny all of the allegations contained in paragraph 23 to the extent such
allegations are directed at Defendants, but are without sufficient information or knowledge to
respond to the remaining allegations contained in paragraph 23.

24. Defendants are without sufficient information or knowledge to respond to the
allegations in paragraph 24.

25. Defendants are without sufficient information or knowledge to respond to the
allegations in paragraph 25.

V. CAUSE OF ACTION l: ClVIL RICO

26. Defendants repeat and reallege their foregoing responses as if set forth herein at
length.

27. Defendants deny all of the allegations contained in paragraph 27.

28. Defendants deny all of the allegations contained in paragraph 28.

Case 1-18-42802-nh| Doc 38-2 Filed 03/07/19 Entereo| 03/07/19 17:48:39
Case 2:18-cv-11398~.JLL~SCM Document 21 Filed 10/26/18 Page 4 of 17 Page|D: 351

29. Defendants deny all of the allegations contained in paragraph 29.

30. Defendants deny all of the allegations contained in paragraph 30.

31. Defendants deny all of the allegations contained in paragraph 31.

32. Defendants deny all of the allegations contained in paragraph 32.

33. Defendants deny all of the allegations contained in paragraph 33.

34. Defendants deny all of the allegations contained in paragraph 34.

35. Defendants deny all of the allegations contained in paragraph 35.

36. The allegations in paragraph 36 constitute conclusions of law to which no response
is required, To the extent a response is required Defendants deny all of the allegations contained
in paragraph 36.

VI. CAUSE OF ACTION 2: COMMON LAW FRAUD

37. Defendants repeat and reallege their foregoing responses as if set forth herein at
length.

38. Defendants are without sufficient information or knowledge to respond to the
allegations in paragraph 38.

39. Defendants are without sufficient information or knowledge to respond to the
allegations in paragraph 39.

40. Defendants are without sufficient information or knowledge to respond to the
allegations in paragraph 40.

41 . Defendants are without sufficient information or knowledge to respond to the

allegations in paragraph 4l.

Case 1-18-42802-nh| Doc 38-2 Filed 03/07/19 Entereo| 03/07/19 17:48:39
Case 2:18-cv-11398-JLL-SCM Document 21 Filed 10/26/18 Page 5 of 17 Page|D: 352

VII. CAUSE OF ACTION 3: UNJUST ENRICHMENT

42. Defendants repeat and reallege their foregoing responses as if set forth herein at
length.

43. Defendants deny all of the allegations contained in paragraph 43.

44. Defendants are without sufficient information or knowledge to respond to the
allegations in paragraph 44.

45. Defendants deny all of the allegations contained in paragraph 45.

46. Defendants deny all of the allegations contained in paragraph 46 and oppose all
requests for relief contained therein.
Vlll. CAUSE OF ACTION 4: TORTlOUS INTERFERENCE WITH A CONTRACT

47. Defendants deny all allegations of wrongdoing in paragraph 47.

48. Defendants deny all of the allegations contained in paragraph 48.

49. Defendants deny all of the allegations contained in paragraph 49.

50. Defendants deny all of the allegations contained in paragraph 50.

5 l . Defendants deny all of the allegations contained in paragraph 51.

52. Defendants deny all of the allegations contained in paragraph 52.
IX. DEMAND FOR RELIEF

Defendants deny that Plaintiff is entitled to the relief sought against them in the

WHEREFORE paragraph.
CAUSE OF ACTION l
MORTGAGE FORECLOSURE SCAM ENTERPRISE
(Violations of RICO)

(a) Defendants deny that P|aintiff is entitled to the relief sought against them;

(b) Defendants deny that Plaintiff is entitled to the relief sought against them;

CaSe 1-18-42802-nh| DOC 38-2 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2:18-cv-11398-JLL-SCM Document 21 Filed 10/26/18 Page 6 of 17 PagelD: 353

(¢)
(d)

(a)
(b)
(C)
(d)

Defendants deny that Plaintiff is entitled to the relief sought against them; and
Defendants deny that Plaintiff is entitled to the relief sought against them.

CAUSE OF ACTION 2
(Common Law Fraud)

Defendants deny that Plaintiff is entitled to the relief sought against them;
Defendants deny that Plaintiff is entitled to the relief sought against them;
Defendants deny that Plaintiff is entitled to the relief sought against them;

The relief requested in this paragraph is directed to defendants other than

Defendants. ln that it may require an answer from Defendants, it is denied that Plaintiff is entitled

to any relief sought; and

(e)

(a)
(b)

(a)
(b)

53.

54.

55.

56.

57.

Defendants deny that Plaintiff is entitled to the relief sought against them.

CAUSE OF ACTION 3
(Unjust Enrichment)

Defendants deny that Plaintiff is entitled to the relief sought against them; and
Defendants deny that Plaintiff is entitled to the relief sought against them;

CAUSE OF ACTION 4
(Tortious interference with a Contract)

Defendants deny that Plaintiff is entitled to the relief sought against them; and

Defendants deny that Plaintiff is entitled to the relief sought against them;
AFFIRMATIVE DEFENSES

Plaintiff has failed to state a cause of action against Defendants.

Plaintiff has not sustained damages as alleged in the complaint.

Plaintiff’s claims are barred due to its lack of standing.

Plaintiff's claims are barred under the doctrine of laches.

Plaintiff’s claims are barred because of its unclean hands.

Case 1-18-42802-nh| Doc 38-2 Filed 03/07/19 Entereo| 03/07/19 17:48:39
Case 2:18-cv-11398-JLL-SCM Document 21 Filed 10/26/18 Page 7 of 17 PagelD: 354

58. Plaintiffs claims are barred because they have failed to exhaust contractual
remedies.

59. Plaintift’s claims are barred by the applicable statute(s) of limitation.

60. Plaintiff”s Complaint is wholly insufficient to sustain a cause of action under RICO,
Common Law Fraud, Unjust Enrichment or Tortious lnterference with a Contract. These causes
of action require particularity in pleadings and Plaintiff has not met this burden.

6I. Plaintiff failed to mitigate its alleged damages

62. Plaintiff’s claims are barred under the doctrines of collateral estoppel, waiver
and/or res judicata.

63. Plaintiff has not suffered any injury proximately caused by the conduct alleged in
the complaint under the Civil RlCO Act.

64. The RICO claim is barred by the Statute of Limitations, under the injury discovery
rule. The Complaint was filed more than four (4) years from the discovery of the alleged injury.
Therefore, this cause of action is time-barred.

65. The Defendants assert that Plaintiff failed to state an essential element for the RICO
claim.

66. As essential to all RICO claims, Plaintiff failed to prove they were the intended
target of the alleged RlCO scheme.

67. As essential to all RICO claims, Plaintiff failed to prove that Defendants acted as
an enterprise or as part of an enterprise.

68. As essential to all RlCO claims, Plaintiff failed to sustain its burden that Defendants

associated together for the purpose in engaging in an illegal course of conduct.

Case 1-18-42802-nh| DOC 38-2 Filed 03/07/19 Entered 03/07/19 17:48:39
Case 2:18-cv-11398-JLL-SCM Document 21 Filed 10/26/18 Page 8 of 17 Page|D: 355

69. As essential to all RlCO claims, Plaintiff failed to prove a pattern with a threat of
continuity in their Complaint against Defendants.

70. The Plaintiff failed to plead with particularity the underlying predicate crimes the
Defendants are alleged to have committed. The allegations made by Plaintiff are vague and
conclusory.

7l. A RICO complaint must allege that a specifically identified predicate act was the
proximate cause for the Plaintiffs injury. Plaintiff has failed to carry this burden in this initial
pleading stage.

72. Alleged fraudulently induced loans which are the subject of a pending collection
action are not actionable injuries under RICO.

73. There is no existence of a valid contract between Plaintiff and Defendant Roque
because Plaintiff is not the owner of the Note and Mortgage.

74. Defendants expressly reserve the right to move the Court for leave to assert other
affirmative defenses as may be appropriate as this action proceeds.

FACTUAL ALLEGATIONS REGARDING COUNTERCLAIMS

75. Defendant Sharan is the record holder of the subject Premises located at 956 St.
Johns Place, Brooklyn, New York 11213 (the “Property”).

76. In or around 201 l, Defendant Roque contacted Defendant Avitsedek for the express
purpose of having him arrange the short sale of the subject Property.

77. When Defendant Roque contacted Defendant Avitsedek, her Property had been in
foreclosure since approximately 2009 in an action in the Supreme Court of Kings County
(CitiMortgage, Inc. v. Shirley Roque, et al. , lndex Number 13154/2009).

78. Said foreclosure action was commenced, specifical|y, in connection with the

Case 1-18-42802-nh| Doc 38-2 Filed 03/07/19 Entereo| 03/07/19 17:48:39
Case 2:18-cv-11398-JLL-SCM Document 21 Filed 10/26/18 Page 9 of 17 Page|D: 356

subject mortgage loan upon Plaintiff now asserts its ownership interest.
79. Subsequent to the filing of the Prior Action, the Mortgage was allegedly assigned
on four (4) separate occasions:
(l) on or about May 6, 2010, the Mortgage was allegedly assigned from
CitiMortgage to PNMAC Mortgage Co., LLC via an Assignment of Mortgage
recorded on June 14, 2010 in CRFN No. 2010000|95987;
(2) on or about December Il, 2012, the Mortgage was allegedly assigned from
PNMAC Mortgage Co., LLC to PennyMac Loan Trust 2010-NPL1 via an
Assignment of Mortgage recorded on February 14, 2013 in CRFN No.
2013000064881 ;
(3) on or about July 19, 2013, the Mortgage was allegedly assigned from PennyMac
Loan Trust 2010-NPL1 to PennyMac Loan Services, LLC via an Assignment of
Mortgage recorded on August 15, 2013 in CRFN No. 2013000322641; and
(4) on or about April 21, 2014, the Mortgage was allegedly assigned from
PennyMac Loan Services, LLC to Christiana Trust, a division of Wi|mington
Savings Fund Society, FSB, not in its individual capacity, but solely as separate
Trustee for PennyMac Loan Trust 2010-NPL| (“Christiana Trust”) via an
Assignment of Mortgage recorded on May 6, 2014 in CRFN No. 2014000152414.
80. By deed dated September 9, 2011 and recorded in the Office of the Clerk of the
County of Kings on about October ll in CRFN 2011000382889, Defendant Roque transferred
title to the subject Property to Defendant Sharan.
81. On or about August 13, 2013, CitiMortgage (as predecessor-in-interest to

Christiana Trust) moved for a second Order of Reference in the Prior Action, which was granted

CaSe 1-18-42802-nh| DOC 38-2 Filed 03/07/19 Entered 03/07/19 17248:39

01

lpun uog10u1 aq1 jo uopa.iaptsuoo Kms 011.m00 aq18up1se (“()}j_L,,) aop.io Bu!u!e.uso}{ ,(.xe.\odwol
a 1111/n asne;) nnqu 01.10p.1() ue pa[g (sJossooapa.ld paSal|e 511 .lo/pue) jjpute|d ‘uog10v gl ologuv
arp ug suopoui pouopuawa.ioje sip uo uo!sgoap e jo aouenssg s‘unoo 0q1 01 .10!.1¢{ 'Lg
.Bml
euepqu;) 1su!eSe stuge|o lau 01 pieSaJ qnm unnqu 1uepuajaq jo Jerj ug 1uau13pn[ £.leununs
.loj Suptoas paxoui-ssolo ‘u.m1u! ‘ue.lqu 1uepua_10(] ‘uopov 91 alo!uv 01|1 ug wga\dwo;) s‘ue.nzug
_10 lassguts!p Sup|aas uopotu e pajg 1sm_L euepsg.!q;) ‘L[Oz ‘Lz K.mnue[ 1n0qc .10 u() ‘93
'(L l OZ/VSEOOS
JaqtunN xapul "lv va 'ism_L autopsyan ~A unmqg) )(uado.ld leal 01 suige|o jo uopeuguuan)p
ladutoo 01 puc 08931.1010 91{1 0A0u10.1 puc looueo 01 puc ‘gl aloguv qdvd}j 01 1uens.md
‘sasgtuaid arp 01 app 10!nb 01 ‘s3u1q1 101110 Suouia ‘Supjaas .(10110;) sBui)| jo unog awaiting arp
ug uopoe u'e pa|g ‘ue.lqu 1uapuaja(j ‘JauMo 1u01.1n0 ‘L[Oz ‘9 benuef 1noqe .10 uO 'gg
'(0)60£z § g"[d;) 011uens.lnd polgnbo.t sam se ‘aoi/t.tos jo 1!Aapi_ga 01121s-_10-1no 511 lpg/n £nuuojuoo
jo amog!uao n loyo.td 01 e.ln[!ej (1sala1ug-u!-sioss009p01d s1! lo/pue) s‘1sn.1_L mapsqu _10 1|ns01
n se uop:>V loyd sip passgtusgp sewing 991 )(uuqo[ alqe.louo[.[ 01|1‘91()'(,' ‘gz £ew p01ep rapl() Kq
‘p.looa.t atp uo ponB.re A|[e.lo pu'e pajag.tq £\\nj Sugoq uopeog\dde 0q1101_19 ‘£|019\1111|(] 173
'aouaxaja}j jo lapJ() g\()z ‘ \ z .\aq0100
°lll P“'e 9IBS PW 91“5°1991°;1.10 1119'~“31>"1` S 103 ‘SZ '(lnf 9111.1° 1“1999'\ (Z) PUB 5q'90€ § }I'Idf) P“e
‘(P)eo£z § aaa:) ‘(=>)s l s § aaa:) 01 wvnsmd ‘uon=>v loud @uu° lBSS!wS!P (l) =8311111119\11<> Su<>wv
.toj ‘asne;) laqu 01.lap1() ep\ paAotu anbo}l 'sw ‘g 105 ‘91 .laqwaAoN 1noqc .Io u() ‘gg
'gl()z ‘gz ,(ln[ paiep ‘sau,(eg "1 Kuuuo[ alqmouol.{ 01[1_10 19p10 ue ey\ u0!10V mild
sip u! apts puc amso|oa.log jo 1uatu3pn[ a pou!mqo 1sn.1_1_ euepqu;) ‘Jagea.laul ‘zg

'¢510; ‘ lz .\aq01001n0qe .lo u0 sewing "1 A'uuqo[ alqe.louoH arp Kq

LS€ 5(]|96\?d LT 10 OT 959d BT/QZ/OT pa|l:l TZ 1U3LU"\3OC| V\lf)S"li["BG€`[T'/\$'ST?Z 3390

CaSe 1-18-42802-nh| DOC 38-2 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2:18-cv-11398-JLL-SCM Document 21 Filed 10/26/18 Page 11 of 17 Page|D: 358

a hearing was held on another Order to Show Cause filed by Plaintiff (and/or its alleged
predecessors) which sought restoration of the Prior Action, The TRO was initially granted, and the
Article 15 Action was stayed.

88. However, despite the stay initially imposed by Justice Wooten, by Decision and
Order, dated July l7, 2018 and entered with the Clerk of the Court on .|uly 26, 2018, the Honorable
Paul Wooten, J.S.C. granted Summary Judgement to Defendant Sharan (the “Decision”).

89. lt is also worth noting that during the pendency of the Article 15 Action, several
additional developments occurred in connection with the subject Mortgage loan. First and
foremost, Christiana Trust filed a new foreclosure action in Kings County Supreme Court, on or
about June 15, 2017, in a proceeding entitled Christiana Trust v. Roque, lndex Number
51 1782/2017 (the “New Foreclosure Action”).

90. The New Foreclosure Action is still pending in Kings County Supreme Court _
although the same is now moot in light ofJustice Wooten’s July l7, 2018 Decision.

91. Further, the Mortgage was allegedly assigned on two (2) further occasions:

(l) on or about .lanuary 18, 2018, the Mortgage was allegedly assigned from
Christiana Trust back to PNMAC Mortgage Co., LLC via an Assignment of
Mortgage recorded on February 2, 2018 in CRFN No. 2018000040598; and

(2) on or about .|anuary 18, 2018, the Mortgage was allegedly assigned from
PNMAC Mortgage Co., LLC t0 Crosby Capital USA LLC via an Assignment of
Mortgage recorded on February 2, 2018 in CRFN No. 2018000040599.

92. lt must be noted there is no recorded Assignment of Mortgage demonstrating an
assignment of the Mortgage loan to Plaintiff (St. John Brooklyn, LLC).

93. As such, Plaintiff has failed to prove its standing to even commence this action.

ll

CaSe 1-18-42802-nh| DOC 38-2 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2:18-cv-11398-JLL-SCM Document 21 Filed 10/26/18 Page 12 of 17 Page|D: 359

94. |n sum, after three (3) separate actions with a great deal of motion practice, Plaintiff
now seeks to invent causes of action because it does not like the result it received in New York
State Supreme Court (i.e., that the relevant mortgage loan is now time-barred and unenforceable).

95. After much litigation, it cannot be disputed that Defendant Sharan is the true, proper
and legal owner of the subject Property, and as such, has exercised her rights to benefit from said
ownership by entering into lease agreements in connection with the Property and collecting
monthly rent from tenants under those same lease agreements
I. First Counter-Claim: Tortious Interference with a Contract

96. Defendants repeat, reiterate and re-allege each and every fact as set forth in the
foregoing paragraphs of the Answer with the same force and effect as if more specifically set forth
herein.

97. Defendant Sharan has entered into valid and enforceable leases in connection with
the subject Property with various tenants who reside at the Property,

98. Plaintiff is, and has been, fully aware that Defendant Sharan has entered into valid
and enforceable lease agreements with tenants in connection with the Property,

99. Plaintiff and its agents have intentionally interfered with Defendant Sharan’s
contractual agreements and have maliciously and purposefully induced Defendant Sharan’s
tenants to breach said lease agreements

100. Plaintiff and its agents have directly contacted Defendant Sharan’s tenants, both
through mailed communications and telephonically, misinforming them that any and all rent
payments should be made to Plaintiff and/or Plaintiff’s agents under the terms of the subject
Mortgage agreement, and not to Defendant Sharan, despite the mortgage being now invalid and

unenforceable

12

Case 1-18-42802-nh| Doc 38-2 Filed 03/07/19 ,Entered"OB'/‘O?YlQ 17:48:39
__H______F
__H_____________{

J_J________________F

€1

1 Bunoa',loo
Bunxa st!JSPU“ .
Bnotu peL\St“ .

'1sora1ui_ eha

1 ` li .
(3) '_: \1'[1,{1. dII`B SS. i§ll()lq SBM flue ‘Sl't(! OAL\} Kl.l@],ln SI. if':\\_.l{B'l.u &UB S >139 l,:\.\U B d
‘ 1 . `
111 ll v B.IB'LI (l) .01 £\9105 111 .
` ` l ..]’ .
fcq p’¢'}|'l€l\iui_ 11_1|.5)\’\\?1 111 i" 9 dulo | 91»“ p

‘ tuna 0
go Jop\oq Jo,tpue loumo otp aq 01 uot_1oe slip u1_ Bu_ _ 1

‘ tull 10u1nq ‘Butpn\out
tejd 1Pqia=195uow than aq1 10 oitteqost_p poe uot_la“oouao arp 01p01_ _\
Sl_ `H§]'Ll. . 1 _ `

. sine snowon 0qu ’901
siur>,pu:>joq ann 01 alqmoaej suo§si_:)op ug pagnso.i ga omni snn 1 _

'sluapuata(] 1sut_aBe uopoa sttp paouatutuo:) Jjnut_ald
‘ 'n sm
‘1soia1ut-ut-Jossaoopoid pohoge sgjpu!eld £q (L[(}g;zgu\g JoqtunN xopu[ annoy 1 j
nunn.w.a{) t_,g_ l(}m€{@gg Joqu.lnN xopu[ "p) 10 ‘1.1'::.1‘1J nun_n.s'_i.nj{) a amoqg E(,O(}Upgl§[ laqtunN

xopu} ";r) 13 ‘anbog rfa}.t_tqg 11 ':)a;,r ‘a§?r)$}.royp;¢_i;)) minqu pgl!pg amuan 131:“; -gol
'uto.lot{
ql.Ioj 10s £||nogtoods o.totuj] se wage pua 00in owes 01{1 L|nm samsuv atp jo sqdatfiatad Buio§aioj

atp in quoj 195 se 10901 haas puc uses 050[113-01 puc 91910110.1 ‘1aod01 stuapuoja(] ’1-,»(){

ssaaoa(\ jo aanv snot:)t|tzw :umqj

-.]B}llrlng pl.lOSUS -ll

“' ld lie - l{S
ue eli§ luapuaj;)(] 01 EHIMO p ijl]lllg[d qeaugla
pile updeqs l"”l’"'>iac . amp xii 1011-1311 g pal bill .
" l"`?"G» c jpnml"t> 01 /f g l 1910 /1'119
Jmnqr.Jr A. l 10 Ua>i dold a 01
siu 33 39 95 SDUH uggq SE[{ lll 1110 g lug
09 _. al ‘
E‘ U/t-:~BP drjo £’JE,(/S;UP p[jP 930 J log
<5` p ® /
¢7`96.13 6) U[?!Q dg]€ /00
I/S€/OZ. 9 141 00 a apl/§§ /9/§(?
/,'»" ,
d reg/6 J‘?/JQJO / 00 g/
Q//>J / ll //

CB_S€ 1-18-42802-11h| DOC 38-2 Filed 03/07/19 Enf%€d 03/07/19 17248239
/ pg
f 61
/ ca
‘{`¢
t_)

’Vi

'sun\o &193‘59119 119-wield

_ . .AQ l .1[
.

g ofi.tBLPS':P p'“m jdtl,tl
19111 1so1o101_ o‘ite‘iitloul olil.l 05 ‘Ssodmd Snolo N. 13 pan 1000 .

und 011dtuo11a ue so 1191

old 10_} Siuepusdga qsl' '
t_ Butp_e:\ ue 511 q%nolm ‘H\_lu\_ntd §ll

91,1'1 ‘U £
‘s ouJo
ue 101 iunpuojo(j vaulan nnsmnl tuomno otp, pop_; d a ne
` ` - - -' ssooo 01 pooo
inadon 1oo[qns uo oso\oo.ioj 01 1dtuo1112 sn ut polingr (1soto1ut ut sic p

s1c pua) _t_;nutald logo s1uepuo_1oq qstund 01 s)loos ‘si{au,tona s1t_ q§no,ltp _gputeid 1711

'1.lno;) ut s.\o1ov..uaqo .Itoqt puo_iop

01 paolool eq 39 HQM ge ‘slsoo uopo§ng £Jessooouun iaoq 01 siuapu:)}o(] osneo pua swapuojo(]
ssmeq 01 item o se ttnsmat S!Ltl poououruio:) ‘s£ou.tou€ 511 115"0“11 cli!lu!gld '£H
'Kosio 1' MoN 30 1100{)
monte sisters ponun 910 law lull’»ld`woo Siltl asia ‘S/<Suloll€ St! 113“0~“11 311111!91(1 'le
'u}oioq
quoj ass K[leogtoods oaotu__j! se 10thjo puc oo.loj owes otp qnm lamsuv otp jo st{cleti'leled 301030.10}
otp ug 1{1.10_.; 1os se local risvo poe goeo oBol[a-ol puc olmonol ‘1eodo.1 sluepuo_}o(j '[ [[
w!“l:) S!ln Su!l!a ut ll anna pawlO!AJJ!w!l=la :wge[;) -nuuno;) p.qql -m

‘112111 113 poutttl_lo!op oq 01 lunou.ta ua ut

. » . - \
1 u . l . J Al B . . l
’ l 1 '1{] 1 ' 1 L p p

josunoo u!e1o1 01 oolo u
p Jt ooq oaau slunpuogo(] 1an ug ‘oBeunzp sluapuojo(] posnao qu
t . ‘s1uapuo o
org 1suga§o 1 ute al G
jJt_1 _ [d /fq poouotutuoo A[,\njfiuo.m seat t¢o:qm ‘1msmrj iuvtsul 'n{j
, . - ~ _-: .. `601

CaSe 1-18-42802-nh| DOC 38-2 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2:18-cv-11398-JLL-SCM Document 21 Filed 10/26/18 Page 15 of 17 Page|D: 362

l 16. Plaintiff and its attorneys knowingly lack any evidentiary support to bring its claims
and the current causes of action utterly lacks any merit whatsoever.

l 17. The basis for which the Plaintiff seeks relief in its complaint, Civil RICO, Common
Law Fraud, Tortious lnterference with a Contract, and Unjust Enrichment are not supported by the
relevant case law and the true facts do not support it either.

118. Plaintiff does not have standing to bring this lawsuit. There is no evidentiary
support or record of any recorded Assignment of Mortgage demonstrating an assignment of the
Mortgage loan to Plaintif`f.

ll9. The Plaintiff and its attorneys have knowledge that this Complaint pleading does
not advance good faith causes of action.

120. Plaintiff`, through its attomeys, has filed the current lawsuit against Defendants for
an improper and meritless purpose, solely as an attempt to punish Defendants for prevailing in the
multiple previous actions.

121. Plaintiff"s conduct is abhorrent and sanctionable, and as such, Defendants seek
punitive damages against Plaintiff in an amount to be determined at tria|.

JURY DEMAND
122. Defendants hereby demand a trial byjury of all issues herein.

DESIGNATION OF TRIAL COUNSEL
123. Defendants hereby designate STEVEN AMSHEN, ESQ. as trial counsel in

the within matter.

15

CaSe 1-18-42802-nh| DOC 38-2 Filed 03/07/19 Entered 03/07/19 17:48:39
Case 2:18-cv-11398-.JLL-SCM Document 21 Filed 10/26/18 Page 16 of 17 Page|D: 363

WHEREFORE, Defendants respectfully request that this Court:

a. Dismiss all of Plaintiff’s claims against Defendants with prejudice; and
b. Grant the Defendants’ counterclaims in their entirety; and
c. Award Defendants all costs, disbursements, and reasonable attorney fees allowed
by law; and
d. Grant Defendants any such further relief to which it may be entitled.
/s/ Steven Amshen
Steven Amshen
Petroff Amshen LLP

1795 Concy lsland Avenue, 3“i Floor
Brooklyn, NY l 1230

(718) 336-4200

Altorneysfor Defendants

16

1-1 -4 OZ-nh| DOC 38-2 Filed 03/07/19 Entered 03/07/19 17:48:39
Casg§.$f`B-cv§tl§gB-JLL-SCM Document 21 Filed 10/26/18 Page 17 of 17 Page|D: 364

CERTIFICATE OF SERVICE

This is to certify a copy of the foregoing was served upon all counsel of record by means

of the Court’s electronic filing system on this 26"‘ day of October, 2018,

17

/s/ Steven Amshen

Steven Amshen

Petroff Amshen LLP

1795 Coney lsland Avenue, 3"1 Floor
Brooklyn,NY 11230

(718) 336-4200

Allomeysfor Defendants

 

caeassraazaaa)amm nausea raleanaens) Earsesedt@a@a/é%~.én§§‘?

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

in re:

Ch
Northficid 30 Corp_, apter l 1

Case No. 18-42802-nh1
Debtor.

 

X

ORDER GRANTING MOTION OF VOGEL BACH & HORN, LLP
'I`O WITHDRAW AS COUNSEL 'I`O THE DEBTOR

Upon the motion (“Motion") of\/ogcl Bach & Hom, LLP (the “Firm") for leave pursuant
to Local Bankruptcy Rulc 2090-1(0) to withdraw as counsel to the Debtor; and due and sul`ticient
notice ofthe Motion having been given; and a hearing having been held on September 27. 2013,
at which appeared Jonathan Tanrink (01`Counsel to JDP Mortgage), Nazar Khodorovsky (U.S.
Trustee), Eric l-l. Horn (Outgoing Counsel to Debtor) (the “Hearing"); and no opposition to the
Motion having been filed; and upon the record of the Hearing and of this case; and after due
deliberation and sufficient cause appearing therefor, it is hereby

ORDERED, that the Motion is granted as set l`orth herein; and it is further

ORDERED, that the Vogel Bach & Horn, LLP is hereby authorized to withdraw as

counsel to the chtor effective immediately

W“‘:‘/ Ma%/

N\tincy Hcrsht';.y Lord

l)ated: October 13, 2018
Unitcd Statcs Bankruptcy dodge

Brooklyn, New York

 

